Title: To James Madison from Thomas Jefferson, 10 March 1825
From: Jefferson, Thomas
To: Madison, James


        
          Dear Sir
          Monto. Mar. 10. 25.
        
        Considering Chr. Tucker’s acceptance as absolutely desperate, the reasons he assigned being of an immovable character, and the hopeless state in which we should be if Barber also declined I took advge. of his being at our court to ask him to call on me. He did so. I entered with him on the subject of his undertaking our chair of Law. He stiffly maintained at first the preference of his present office in his situation. I went minutely thro all the items of comparison between the two places. We were two hours on the subject. On a minute comparison, he evidently began to relax and I really think he became sensible that there was not a single point in which the situation here wd not be preferable; profit greatly superior, convenience to the managemt of his estate, and the ease of drawing all his supplies from it, constant residence with his family, it’s educn. at little expence, favble situan. for his daurs., fine society, a stationary residce. for himself instead of eternal travelling, equal firmness of tenure, only 2 hours of service every other day required, his being still equally in the road to preferment, and the greater public good he would render by training our youth in sound principles of civil polity. He became manifestly shaken. He suggested the holding both, giving the summer to his present office and winter to our’s. I told him at once that that was inadmissible, and of a rule we had expressly laid down and must maintain, but observed we could defer the opening that school until he had gone thro’ his first circuit. He said that would be indispensable, because there was not time enough left for the ⟨same?⟩ to engage a successor. He asked a week or ten days to consider and consult his family. He was evidently and seriously impressed, and in this state of suspense your pressure on him would have great and decisive effect. If

therefore you could see him and urge him in like manner, and perhaps use persuasives to his wife, I am satisfied he will yield. I did not say any thing of the offer to Tucker, as that wd have added another difficulty to those already in our way and on so nice a balance might have turned the scale and if contrary almost to possibility Tucker were to retire from all his objections, a sound apology to Barber would be easily found. I hope you will take a ride there and secure his acceptance. We are desperate without it. I saw clearly that a mere letter to him would have had no effect and that it was the viva voce request entire alone which could have succeeded. Affectly yours
        
          Th: J
        
        
          P.S. Mr. G: Tucker is here and accepts. The acquisn. of Barber will crown all our wishes.
        
      